Citation Nr: 9910758	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  97-10 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to a compensable evaluation for residuals of 
shell fragment wounds (SFWs) of the left knee.



REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney



ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel



INTRODUCTION

The veteran had active service from November 1967 to October 
1969.  This appeal is before the Board of Veterans' Appeals 
(the Board) as a result of a rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) No. 
Little Rock, Arkansas.  Specifically, this appeal stems from 
a recent rating action which granted service connection for 
the SFW residual scarring.  A noncompensable rating was 
assigned.  Pursuant to recent guidance from the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) (Court), the Board will 
review the rating assigned for the entire period.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

A statement of the case has been promulgated on the issues of 
service connection for hearing loss and an increased rating 
for post-traumatic stress disorder.  The record before the 
Board does not include a substantive appeal as to these 
issues, and as such, this decision is limited to the issue on 
the title page.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2. The appellant reportedly sustained SFWs to the left knee 
in Vietnam.  There was no bone, muscle, or nerve involvement.  
The wound was cleaned, bandaged, and he remained with his 
unit.  The principal residual is scarring.

3. The veteran's SFW scars, left knee, are at present 
asymptomatic from a clinical standpoint, with complaints of 
only occasional tenderness.  The tenderness is not confirmed 
by objective demonstration, and no limitation of function of 
the extremity secondary to the scarring is noted.


CONCLUSION OF LAW

The scheduler criteria for an increased (compensable) rating 
for residual of SFW scars of the left knee, have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.10, 
4.31, 4.118, Diagnostic Codes (DC) 7803-7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when the 
contentions and the evidence of record are viewed in the 
light most favorable to such claim.  Generally, an allegation 
that a service-connected disability has increased in severity 
is sufficient to establish well groundedness. Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992).  Likewise, the 
Board is satisfied that all relevant facts have been properly 
and sufficiently developed, such that no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  The evidentiary 
assertions of the appellant are presumed credible for making 
this determination.

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim:  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert  
v. Derwinski, 1 Vet. App. 49 (1990).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.41.  Where, as in this case, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation (See 
38 C.F.R. §§ 4.2, 4.41), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  The most current 
clinical evidence of the present level of disability is the 
VA examination in June 1997.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. §§ 3.102, 4.3, 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1). 

The appellant has reported that he sustained several small 
SFWs to the left knee in Vietnam.  It has been indicated that 
the wounds were from an exploding hand grenade.  He recalls 
being treated and bandaged in the field, returning to his 
unit.  There is no clinical evidence of significant bone, 
muscle, or nerve involvement. 

He was examined by the VA in February 1996 and complained of 
occasional sensitivity, and sharp pain in the knee joint with 
twisting or turning.  He reported that he had been treated in 
the field and had only had minimal symptoms after the wounds 
healed.  He denied redness, heat, and infections.

The examiner noted multiple scars over the knee.  Two linear 
scars were closely approximated over the horizontal aspect of 
the knee.  The proximal scar measured between 2 mm. and 1/2 cm. 
in width and 5 cm. long.  The distal of these scars measured 
3 mm. x 4 cm.  Just proximal to these scars was an irregular 
scar over the anterior surface of the leg, measuring 3 cm. x 
2cm. x 1 cm.  Over the medial aspect of the knee was a 1/2 cm. 
round scar and a 2 cm. x 3 cm. linear scar over the lateral 
aspect of the knee.  There was no sensitivity, redness, heat, 
or infection noted.  The muscle strength was 5 of 5, with no 
sensory deficit noted.  The scars were not tender and 
painful, there was no ulceration, and there was no limitation 
of any effected part.

Service connection was granted in March 1997, and a 
noncompensable rating was assigned.  This rating has remained 
in effect since that time.  It was noted that the service 
medical records were negative for wound treatment.  He had, 
however, been awarded a Purple Heart Medal.  It was concluded 
that the Medal award could reasonably be attributed to the 
claimed incident involving the left knee.

In a VA examination in June 1997, the veteran reported the 
SFWs to his left knee. The medic cleaned the wound and 
bandaged it.  He had no follow up treatment, or medication. 
Further he had not seen a doctor for the SFWs, left knee 
since that time.  His main complaint was tenderness if he 
bumped the knee. The veteran walked without a limp, and had a 
full range of motion of the left knee.  There were no 
stitches or corrective exercises prescribed since being 
wounded.

The examiner noted no tenderness to palpation, no adherence 
to underlying patellar or knee joint.  There was a full range 
of motion without any hindrance.  The texture of the scars 
was smooth and at skin level, with no evidence of ulceration 
or breakdown.  There was no elevation or depression, and no 
underlying tissue loss.  There was no evidence of joint, or 
scar inflammation, or edema, and no disfiguration, only well 
healed scars.  There were no limitations caused by the scars.  
A picture of the knee was associated with the examination 
report.

Medical records since service include VA clinical records 
from 1996.  These are negative for any complaints or 
treatment of SFW pain and discomfort, with no significant 
physical findings.  

Under DC 7805, Scars, other, are rated on limitation of 
function of the part affected. Limitation of leg motion is 
rated under DCs 5260 and 5261.  However no limitation of 
motion due to the SFW scars has been demonstrated.   

While there are several small scars related to the SFWs, 
these are superficial, well healed, asymptomatic, non-
adherent, without swelling, depression, or vascular supply 
ulceration.  Neither are the SFW scars tender and painful on 
objective demonstration.  Therefore DCs 7803 and 7804 do not 
provide a basis for a compensable rating.  The criteria for a 
compensable rating have not been shown in the present case.  
In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The Board further finds that the veteran's SFW scars, left 
knee, are essentially rated as asymptomatic.  This is 
supported by the VA examinations, as well as the veteran's 
testimony in a January 1997 RO hearing, which revealed 
complaints of only occasional tenderness of the left knee if 
he bumps the knee.  The examiners found the left knee SFW 
scars to be asymptomatic, and as such, he does not meet the 
criteria for a compensable rating.  The Board notes the April 
1997 statement from the veteran's sister.  However, she is 
not competent to provide a medical opinion as to the cause of 
the veteran's complaints of pain.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Board has also considered whether there is knee joint 
impairment or muscle damage caused by the SFWs, for which a 
compensable rating should be assigned.  It is concluded that 
there is no such compensable impairment shown.  Nothing in 
the record suggests that the wounds were deeply penetrating, 
that there is any limitation of motion, or that there is 
neurological impairment.  There is no evidence that the 
musculature surrounding the knee was affected.  As such, 
there is no basis for a compensable rating.

The preponderance of the evidence is against a compensable 
rating.  Neither the subjective complaints nor objective 
medical findings of record support a finding of any other 
impairment under DC 7805.  There has been no objective 
evidence of compensable residuals of the SFW scars, left 
knee.  In the Board's opinion, the residuals of SFW scars, 
left knee remains asymptomatic and no impairment is shown due 
to the SFW scars, left knee.    

In reaching this decision consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the veteran 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

As there is no evidence of record of marked interference with 
daily activities or frequent hospitalizations attributable 
only to the appellant's SFW scars, left knee, beyond that 
contemplated by the regular scheduler provisions, the Board 
does not find that this is such an unusual or exceptional 
disability picture as to render application of the provisions 
of the rating schedule impractical and therefore to warrant 
an extraschedular evaluation.  38 C.F.R. § 3.321(b).

The provisions of 38 U.S.C.A. § 5107 regarding reasonable 
doubt have been considered in evaluating the evidence of 
disability resulting from SFWS scar, left knee.  No such 
doubt arises because the evidence is not in equipoise.  The 
preponderance of the evidence of record is against a 
compensable evaluation for SFWS scar, left knee, and the 
provisions regarding reasonable doubt are not applicable to 
the issue of a compensable rating.




ORDER

Entitlement to a compensable evaluation for residuals of SFWs 
of the left knee is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

